[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
After hearing, the court finds the following.
The sum of $1,218.96 was paid on behalf of the claimant as a cost of procuring collateral source benefits. As a result, the net collateral source benefit to the plaintiff is $24,713.41.
Further, pursuant to General Statutes § 52-192a, interest at the rate of twelve (12%) percent per annum is to be computed on the amount recovered, $141,686.59, and not on the verdict.Civello v. Owens-Corning Fiberglass Corporation, 208 Conn. 81
(1988). Such interest shall be calculated for the period August 7, 1990 to the date of these findings.
WEST, J.